Exhibit 10.1

 

JOINT DEVELOPMENT STRATEGIC ALLIANCE
AGREEMENT TO AGREE

  

BY AND BETWEEN

 

GONZALEZ FAMILY OFFICE AND AFFILIATES

 

AND

 

GEO RESERVE CORPORATION

 

THIS JOINT DEVELOPMENT AGREEMENT, by and between GONZALEZ FAMILY OFFICE AND
AFFILIATES, of West Palm Beach, Florida (“GFO”), and GEO RESERVE CORPORATION, a
Delaware corporation (“GRC”), collectively the “Parties,” to develop oil and gas
tax incentive projects, as follows:

  

WHEREAS, the Parties have had preliminary discussions relating to a potential
business transaction[s] involving the Parties and/or any related entities,
and/or the evaluation of prospective financing needs, business transactions,
and/or other business activities or arrangements, hereinafter referred to as the
“Business Activities” or “Project” or “Projects”, and

  

WHEREAS, GFO provides discrete services to a diverse clientele that are in need
of professional engineered tax incentive programs, and

  

WHEREAS, GRC develops mineral rights through leasing, drilling and development
of oil and gas properties, and

   

WHEREAS, the parties intend to jointly develop oil and gas tax incentive
programs for GFO and clients of $100 Million + during 2017.

 

NOW THEREFORE, in consideration for the mutual promises herein contained, the
parties agree as follows:

 

 

 

 

1.GFO will assist GRC in originating, structuring, developing and managing tax
incentive programs.

  

2.GRC will reserve an inventory of $100 Million + of assets for the development
of tax incentive programs, in amounts to be mutually agreed by the parties.

 

3.GRC shall locate and evaluate oil and gas properties and develop project
packages for the exploitation of said properties.

 

4.The parties will jointly develop opportunities that will allow GFO to offer
pass through tax benefits for its clientele.

 

5.The tax programs will be structured in the form of limited liability companies
(“LLCs”), wherein the GFO clients will own membership interests together with
the parties herein. Said LLCs shall be designed to allow the flow through of tax
credits to the GFO clientele, with the tax deductions to be allocated first to
the clientele up to One Hundred (100%) percent of their basis.

 

6.The profits for each LLC shall be allocated as follows:

 

a.Seventy-five (75%) percent to the clientele until such time as the investor
receives one hundred (100%) percent of their invested capital, and the remaining
25% to GRC.

  

b.Once the clientele has recaptured its initial investment, the profits shall be
allocated Fifty (50%) percent to the investor and Fifty (50%) percent to GRC.

  

7.For its services, GFO shall receive from GRC appropriate cash professional fee
and membership interest for each LLC structured in pursuance of this agreement.

 

8.The initial term of this agreement shall be two (2) years, and at the end of
such two-year term, this agreement will be renewed for an additional two-year
period, unless either of the parties notifies the other party within thirty (30)
days prior to the end of the initial term.

  

 2 

 

 

9.GFO shall develop oil and gas tax programs exclusively through GRC, and GRC
shall reserve sufficient asset inventory to cover the program amounts allocated
to GRC by GFO.

  

10.GRC offers packages to third parties, but agrees to work exclusively with GFO
for the creation and formation of tax programs.

  

11.The parties agree and understand that each party may receive proprietary
information from the other, and as such, each party shall protect the
proprietary information of the other party from disclosure to third parties
without the express written authorization by the party whose proprietary
information is to be disclosed.

 

12.All data, maps, reports, interpretations, records, agreements, and
information pertaining to GRC projects or the project areas, and any other
proprietary information of GRC which is generated, prepared or obtained by GRC
or GFO, and any other information which GRC maintains on a confidential basis
shall be and remain held strictly confidential by GFO and its successors and
assigns, and will not be disclosed to any other person or entity.

  

13.The above terms of confidentiality shall not apply to information which is in
or may hereafter enter the public domain without breach of the provisions of
this agreement. Also excluded shall be information which is in the possession of
GFO prior to the time of such receipt from GRC, and information which may
lawfully be received from a third party not a party hereto and without breach of
the provisions of this agreement.

 

 3 

 

 

14.Throughout the term of this agreement, and any extensions or renewals, GFO
shall not make use of any confidential information for GFO’s own purposes or for
the benefit of any other person.     15.The parties will first attempt to settle
any dispute between them by mediation. Any dispute between the parties which is
not settled by mediation within ninety (90) days of notification by one party to
the other party, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
proceedings shall be held in Washington, DC under the auspices of the AAA.    
16.Neither Receiving Party, nor any third party they share the Confidential
Information with, shall not (a) attempt in any manner to deal directly or
indirectly in any manner with any of the Contact Persons or other individuals or
companies related to any Projects including by having any part of or deriving
any benefit from any Project or any aspect thereof, or (b) by-pass, compete,
avoid, circumvent, or attempt to circumvent the Disclosing Party relative to any
Projects, including utilizing any Confidential Information for any purpose other
than evaluating the Project.     17.This Agreement shall be governed by and
interpreted under the laws of the District of Columbia, without giving effect to
the choice of laws principles thereof, and may not be superseded, amended or
modified except by written agreement executed by all the parties hereto.    
18.This Agreement constitutes the entire understanding between the Parties and
supersedes all previous understandings, agreements, communications and
representations, whether written or oral, concerning the treatment of
Proprietary Information and other matters addressed herein.

 

 4 

 



 

  19. This Agreement may be executed electronically by the Parties of record as
named herein, and transmitted by email or facsimile, with multiple signed
originals constituting one and the same Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed by duly authorized
representatives of both Parties, effective as of the date first written above,
with all facts represented herein by each Party to be true to the best of its
knowledge.

 

GONZALEZ FAMILY OFFICE   GEO RESERVE CORPORATION           By: /s/ Julio
Gonzalez   By: /s/ C C Colburn   Julio Gonzalez     C C Colburn Its: Managing
Partner/CEO   Its: CEO 8/15/2017

 

 

5



 

 

